AMENDMENT TO
CONVERGYS CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN


The Convergys Corporation Executive Deferred Compensation Plan (the "Plan") 1s
hereby amended effective as of April 1, 2011 to reflect a change in the matching
contribution.


Section 4.2(b) of the Plan is hereby amended to read as follows:


(b) Amount of Companv Match for Basic Salarv and Annual Cash Incentive Award
Deferrals When Deferral Date Occurs On or After April l, 2011. The Company match
to be credited to a Key Employee's Account by reason of any Basic Salary and
Annual Cash Incentive Award deferrals made with respect to any deferral date
that occurs on or after April I, 2011 shall be the lesser of:


(I) the result obtained (not less than zero) by subtracting the Key Employee's
Maximum 40l(m) Match for such deferral date from 3% of the Key Employee's Total
Compensation for such deferral date; or


(2) 100% of the first 3% of the amount of the Basic Salary and Annual Cash
Incentive Award deferred by the Key Employee pursuant to the Plan as of such
deferral date.








IN ORDER TO ADOPT THIS PLAN AMENDMENT, Convergys Corporation, the sponsor of the
Plan, has caused its name to be subscribed to this Plan amendment.




CONVERGYS CORPORATION
